DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed 3/15/2022 has been entered.  Currently, claims 1-116 are pending and claim 4, 7-11, 12-16, 21-25, 33, 36-40, 42-45, 50-54, 62, 65-69, 71-74, 79-83, 91, 94-98, 100-103 and 108-112 are withdrawn.

Election/Restrictions
Applicants’ amendment has overcome the previous rejections based upon the elected group of siloxane monomer.  As such, the Examiner has rejoined the polymer of polyphenyls, which will interpreted as including any polymer comprising phenyl rings in the backbone, such as parylene.  Claims 12, 41, 70 and 99 are rejoined.

Claim Rejections - 35 USC § 103
Claims 30-32, 35, 46-49, 55-61, 64, 75-78, 84-90, 93, 104-107 and 113-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean et al. ("Pharmaceutical Packaging Technology", CRC Press, Nov 2000, pg. 149) in view of the FIOLAX technical data sheet (http://www.us.schott.com/tubing/.../schott%ADtubing_datasheet_fiolax%ADclear_8412_english.pdf).
With regard to claims 30-32, 35, 46-49, 55-61, 64, 75-78, 84-90, 93, 104-107 and 113-116, Dean et al. teach that it is known in the field of pharmaceutical packaging to place silicone coatings onto type I borosilicate glass (pg. 149).  They caution that one of the coating procedures may have “some internal contamination”, which would suggest avoiding coating the inside of the container; however, they do not specifically teach what type of type I borosilicate glass to use or the thickness of the coating.
It would have been obvious to one having ordinary skill in the art to have coated the silicone coating only on the outside of the container and to have made the thickness of the silicone coating on the outside of the container any amount, including less than or equal to 1 micron as claimed, in order to form a coating that was thick enough such that it would provide the proper scratch and abrasion resistance while not being so thick that one would waste money on excessive amounts of coating materials.
According to the FIOLAX technical data sheet, FIOLAX is a neutral borosilicate pharmaceutical glass that meets each of the ISO 695, ISO 719, and ASTM E 438 requirements and meets the USP type I pharmacopoeia standard.
Since Dean et al. and FIOLAX are drawn to glass containers/packaging for pharmaceuticals/medicines; it would have been obvious to one having ordinary skill in the art to have substituted the borosilicate type I pharmaceutical packaging of Dean et al. with the known/tradenamed type I pharmaceutical glass container Fiolax by Schott glass.  This is a simple substitution of one known element for another that would have led to predictable results as would have been understood by one having ordinary skill in the art.
Given the fact that the Dean et al. teach a coating having identical materials to that claimed; it is the position of the Examiner that the coating of Dean et al. will intrinsically the coefficient of friction, the hydrolytic resistance, the thermal stability, the retained strength in horizontal compression, and the number of glass checks claimed.


Claims 30-32, 41, 46-49, 55-61, 70, 75-78, 84-90, 99, 104-107 and 113-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romberg et al. (4,882,210) in view of "European Pharmacopoeia 5.0" (http://pharmacyebooks.com/2009/09/european-pharmacopoeia-5-0-online.html, pg. 303) as evidenced by "Parylene Conformal Coating Specifications & Properties" (https://www.nbtc.cornell.edu/sites/default/files/Parylene%20Information%20Sheets.pdf)
With regard to claims 30-32, 41, 46-49, 55-61, 70, 75-78, 84-90, 99, 104-107 and 113-116, Romberg et al. disclose polyparaxylylene coatings, i.e. Parylene N that reads on applicants’ polyphenyl polymer, on the outside of glass containers meant for pharmaceuticals (col. 3, lines 54-66 and col. 4, lines 23-32).  The thickness of the coating may be 1 micron (col. 4, lines 38-41); however, Romberg et al. do not disclose what type of glass to use for the pharmaceutical container.
The "European Pharmacopoeia 5.0" standard for pharmaceutical containers teaches that the containers may be a Type I colourless glass container that is borosilicate glass (pg. 303).
Since Romberg et al. and the "European Pharmacopoeia 5.0" are both drawn to glass containers for pharmaceuticals; it would have been obvious to one having ordinary skill in the art to have used the known borosilicate glass for pharmaceuticals as the glass container of Romberg et al.  This is a mere substitution of a known material for a known purpose.
As evidenced by "Parylene Conformal Coating Specifications & Properties", Parylene N has a coefficient of friction of 0.25 (Table 3), a melting point of 420 C (Table 4), and is transparent and colorless in the visible region (pg. 8).
Given all of this evidence, it is the position of the Examiner that the Parylene N coatings of Romberg et al. in view of "European Pharmacopoeia 5.0" would intrinsically meet the coefficient of friction, the hydrolytic resistance, the thermal stability, the retained strength in horizontal compression, and the number of glass checks claimed.


Claims 1-3, 5, 17-20, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer et al. (WO 2010/129758) of which US 2012/0097159 is the US national stage equivalent and will be used for teaching the claim limitations, in view of "European Pharmacopoeia 5.0" (http://pharmacyebooks.com/2009/09/european-pharmacopoeia-5-0-online.html, pg. 303).
With regard to claims 1-3, 5, 17-20, and 26-29, Iyer et al. teach a medical inhalation device having components provided with a low surface energy using a coating system [0005].  The medical inhalation device comprises an aerosol container 1 that may be made of glass, which reads on applicants' glass body [0145]-[0146].  The coating composition may be formed from the polyfluoropolyether silanes of formula (Ia) and (IIb) in a thickness of from 2 nm to 100 nm [0169]-[0174] and [0178].  These materials would read on applicants' "low-friction coating" and “fluoropolymer” as it contains fluorine containing organic groups.  There may also be a cross-linking agent, such as the materials of formula IVa, including aminopropyl-trimethoxysilane, which reads on applicants’ coupling agent. 
The aerosol container is a component of the device that may be coated [0155].  The container may be coated on a surface that "will not come in contact with a medicament" or will "come in contact with a movable component".  The overall context of this paragraph would suggest to one of ordinary skill in the art to place the inventive coating on the outer surface of the aerosol container, i.e. the surface that will not come into contact with the medicament and may come into contact with movable components; however, it is noted that Iyer et al. do not specifically teach placing the coating on the outer surface of a glass container or the specific type of glass of the container.
Since Iyer et al. suggest placing their low surface energy coatings on the outer surface of their aerosol containers, it would have been obvious to one having ordinary skill to have made an aerosol container from glass as is taught by Iyer et al. and then to have coated said outer surface with the polyfluoropolyether silances as taught in Iyer et al.  There is specific motivation at [0155] of Iyer et al. to have made such an arrangement as one of ordinary skill would have recognized that the outer surface of the container may come into contact with the actuator 5 that is a sleeve around the aerosol container. 
The "European Pharmacopoeia 5.0" standard for pharmaceutical containers teaches that the containers may be a Type I colourless glass container that is borosilicate glass (pg. 303).
Since Iyer et al. and the "European Pharmacopoeia 5.0" are both drawn to glass containers for pharmaceuticals; it would have been obvious to one having ordinary skill in the art to have used the known borosilicate glass for pharmaceuticals as the glass container of Iyer et al.  This is a mere substitution of a known material for a known purpose.
Given the fact that the article of Iyer et al. in view of "European Pharmacopoeia 5.0" possesses the same materials for the same intended use as is claimed, the article of Iyer et al. in view of "European Pharmacopoeia 5.0" would intrinsically meet the coefficient of friction, the hydrolytic resistance, the thermal stability, the retained strength in horizontal compression, and the number of glass checks claimed.


Allowable Subject Matter
Claims 6, 34, 63 and 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicants are also reminded that if they do not wish to claim only one of the specific polymers from the claims above, they will need to submit the Declaration from related case 14/812902 concerning the De Rosa reference insofar as this case also relates to polyimide low-friction coatings.


Response to Arguments
Applicant’s arguments, see Remarks, filed 3/15/2022, with respect to the rejections based upon Wynne et al. and Iyer et al. as they apply to independent claims 30, 59 and 88 have been fully considered and are persuasive.  The relevant rejections have been withdrawn. 


Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicants reiterate their arguments from the response filed 03/08/2021 that there is no reason to have coated the outside of the container of Iyer et al. 
	The Examiner respectfully disagrees and notes that Iyer et al. teach at [0155] that the “entire surface of the component, including any surface or surfaces (if present) that do not or will not come in contact with a medicament or medicinal formulation during storage or delivery from the device, may also be treated according to methods described herein”.  They then say that “[a]lternatively or additionally, favorably at least a portion of a surface, more favorably the entire surface, of a component or components of a medicinal inhalation device, which either come in contact with a movable component and/or are movable during storage or delivery from the medicinal inhalation device are treated according to methods described herein”.  The component may be the container [0155].  
This section provides motivation to treat the exterior surface of the container that does not touch the medicinal formulation and/or any “movable” component of the inhalation device.  Given that the medicinal formulation is on the inside of the container, the teachings here would teach one of ordinary skill in the art to treat the outside of the container.  Additionally, the container is a movable component as it is depressed in order to operate the inhalation device, which provides another suggestion.  All of the evidence in totality provides a clear suggestion in the prior art to treat the outside of the container; furthermore, there is no teaching away in Iyer et al. from placing a coating on the outside of the container.
Applicants argue on pages 31-32 of their Remarks that since there is no teaching or suggestion that the container would contact another surface, then there is no advantage or rationale to have placed a coating on the exterior of the container.  They also note that the term “sleeve” is ambiguous.
	First, the Examiner notes that the term “sleeve” in the final rejection was used to refer to the actuator 5 of Figure 1 because the container would slide in and out of the actuator 5 when a dose is administered.  It was merely used to illustrate the manner in which the device would operate to help Applicants understand the Examiner’s position. 
Second, the Examiner continues to disagree with Applicants’ position and notes again that the teachings at [0155], as a whole, provide motivation to treat the exterior surface of the container that does not touch the medicinal formulation and/or any “movable” component of the inhalation device.  Given that the medicinal formulation is on the inside of the container, the teachings here would teach one of ordinary skill in the art to treat the outside of the container, which would be a movable component of the inhalation device.  The motivation to place a coating on the exterior of the container is that it is suggested by the prior art.  

	Applicants argue on page 32 of their Remarks that treating the outside would make the O-ring, gasket seal and ferrule not work properly.
	The Examiner respectfully disagrees and notes that these structures are “crimped” onto the container [0147].  There is no evidence that placing a coating on the outside of the container would interfere with a crimped cap/ferrule; furthermore, the knowledge of one of ordinary skill would lead one to determine that a coating in this area would not have a deleterious effect on the crimped ferrule.  Given that the reference suggests placing the coating on the exterior of the container and the Examiner’s has established a proper prima facie case of obviousness, the burden has shifted to applicants to provide evidence that the ferrule would not work with such a coating.  The Examiner has considered applicants’ suggestion and given the totality of the evidence along with the suggestions of the reference, the Examiner still maintains that his prima facie case of obviousness by the preponderance of the evidence was proper.
	Lastly, it is noted that the issue on whether Iyer et al. renders obvious the coating of the outside of their container has been upheld by the PTAB in related case 16/870657 in the decision rendered 11/1/2022.  The Examiner incorporates the Board’s decision in this related application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759